DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 3, 6-9 and 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/22.  The traversal is on the grounds that the special technical feature of resistive heating pads covered by a layer of cladding makes a contribution over the art.  This is not found persuasive because Ooba et al (US 6,084,050) teaches a resistive heating pad (53, Fig. 12B) covered by a layer of cladding (55).  Thus, this technical feature does not make a contribution over the art.  Claims 9 and 14 were withdrawn because the elected species do not show the second waveguide having a thicker center portion.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 10, 11, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ooba et al (US 6,084,050) in view of Park et al (US 7,305,160 B2).  
Ooba teaches a tunable phased array optical waveguide device (60, Fig. 12A) comprising a tunable element (Fig. 12B) for the optical waveguide device (60, Fig. 12A) and method of fabricating the same, the tunable element comprising:
a first waveguide section (58 below 51 in Fig. 12A) formed from a first material;
a second waveguide section (51) formed from a second material (formed into a grating) and arranged to receive light coupled from the first waveguide section (58);
a third waveguide (58 above 51 in Fig. 12A) section formed from the first material (all sections of 58 that don’t have a grating formed in it are the same) and arranged to receive light coupled from the second waveguide section (51);
one or more resistive heating pads (53) formed in a third layer (on top of 52) proximate to the second waveguide section (51);
wherein the first waveguide section and the third waveguide sections (58 above and below 51) are formed in a first layer and are co-planar (see Figs. 12A-B), and the second waveguide section (51) is formed in a second layer (grating formation layer, also coplanar with the first and second); and
wherein the first waveguide section, second waveguide section and third waveguide sections are surrounded by cladding material (52); and
the one or more resistive heating pads is covered by a layer of cladding material (55);
wherein a layer of cladding material (52) is between the second layer (layer with 51) and the third layer (layer with 53);
wherein the all the waveguide sections (both sections of 58 and 51) are formed in a single layer (waveguide layer);
wherein in use light is butt-coupled between an end of the first waveguide section (transition from 58 to 51) and a proximate end of the second waveguide section and is further butt-coupled between an opposite end of the second waveguide section (transition from 51 to 58) and a proximate end of the third waveguide section (see Fig. 12A, as a result of the geometry of the all waveguides being coplanar and inline, light is butt-coupled through each section).
Ooba does not teach expressly the second material is more thermo-optically sensitive than the first material.
Park teaches a tunable element (Fig. 15) with a heating pad (78) over a waveguide grating (77) just like Ooba and wherein the material of the grating is more thermo-optically sensitive than the material of the waveguide (C12 L59 – C13 L13).
Ooba and Park are analogous art because they are from the same field of endeavor, tunable elements.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the grating and waveguide of Ooba to use the materials taught by Park.
The motivation for doing so would have been increase the stability and improve the wavelength tuning sensitivity versus temperature (C12 L59 – C13 L13).
	Ooba and Park discloses the claimed invention except for the first material being silicon nitride and the second material being (amorphous or polycrystalline) silicon.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to try these common waveguide materials as the first and second materials in Ooba and Park, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Choosing silicon nitride as the main waveguide material and any of the variations of silicon as the grating would be suitable for tuning a wavelength of a signal traveling through the system since these materials will change the refractive index of the grating, thus changing (tuning) the wavelength of the output.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious a tunable element with the claimed first, second and third waveguide sections, resistive heating pad and cladding wherein each resistive heating pad has a length that is identical to a length of the second waveguide section, such that each resistive heating pad is proximate to the second waveguide section and not to the first waveguide section or the third waveguide sections,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach resistive heating pads near waveguides with claddings covering both:  US 2003/0138209, US 6920159, US 7582233, US 2010/0232458, US 8320763, US 2016/0334648, US 9684191, US 10788368.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874